Citation Nr: 1619110	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  85-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the September 20, 1984 reduction of the Veteran's right knee disability rating from 20 percent to 10 percent was proper.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1969.

This case comes to the Board from a December 2015 decision of the United States Court of Appeals for Veterans Claims (the Court), which reversed an October 2014 Board decision.

By way of history, an April 1971 rating decision granted the Veteran service connection for a right knee disability, rated 10 percent disabling from October 25, 1969.  A November 1973 rating decision increased the Veteran's knee disability to 20 percent disabling, effective July 16, 1973.

In March 1984, the Veteran filed an increased rating claim, and reported he had surgery on his knee earlier that month.  A May 1984 rating decision granted the Veteran a temporary total rating from March 8, 1984 to May 1, 1984, and continued the 20 percent rating from May 1, 1984.  The decision also noted that the Veteran's knee disability would be further evaluated following an at-once VA examination.  

In a July 13, 1984 rating decision, the RO proposed to reduce the Veteran's disability rating from 20 percent to 10 percent, effective October 1, 1984, based on the findings of a June 7, 1984 VA examination report.  The Veteran was notified of the proposed reduction in a July 25, 1984 letter, and informed that he could submit evidence showing that the reduction should not be made.  The Veteran was advised that if no such evidence was received within 60 days, his rating would be reduced as indicated.

On September 13, 1984, the Veteran submitted a prescription note from his private physician regarding his knee disability, and stated he wished to reopen his claim for an increased rating.  In a September 20, 1984 rating decision, the RO considered Dr. P. S.'s statement, but found that the letter did not warrant any change in reducing the Veteran's disability rating to 10 percent and confirmed the July 13, 1984 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) with the reduction that was received on February 25, 1985, and subsequently perfected an appeal by way of a March 1985 VA Form 9.

In an October 1985 decision, the Board characterized the issue on appeal as entitlement to an increased evaluation for right knee disability, currently evaluated as 10 percent disabling.  The Board denied the Veteran's increased rating claim.  In so doing, the Board construed the September 20, 1984 decision that reduced the Veteran's knee rating to 10 percent disabling as a decision continuing the Veteran's 10 percent disability rating.  See October 1985 Board decision, pg. 2.  

In July 2014, the Veteran submitted a motion to revise the Board's October 1985 decision on the basis of clear and unmistakable error (CUE).  The Veteran, as the "Moving Party" asserted that in the 1985 decision, the Board failed to properly phrase the issue on appeal in terms of whether the Veteran was entitled to an increased rating or whether the reduction in rating was proper.  The Veteran also asserted that the Board decision did not cite or consider any regulations pertaining to a reduction of a disability rating.

An October 2014 Board decision denied the Veteran's CUE motion, finding that the October 1985 Board decision was not clearly and unmistakably erroneous.  In its 2014 decision, the Board construed the July 1984 rating decision as a rating reduction and the September 1984 decision as denying the Veteran's claim for an increased rating.  See October 2014 Board decision, pg. 5.  The Veteran filed a timely appeal.

In a December 2015 memorandum decision, the Court of Appeals for Veterans Claims (the Court) reversed the Board's October 2014 decision and remanded the matter to the Board to revise the October 1985 Board decision on the basis of CUE.  The Court found that the 2014 Board decision erred in characterizing the July 1984 rating decision as a "rating reduction decision" when it was in fact a decision proposing to reduce the Veteran's disability rating.  The Court explained that the Veteran's February 1985 NOD was a disagreement with the September 1984 rating reduction, and that the Veteran's characterization of his statement as a claim for an increase was irrelevant.  See Memorandum Decision, pg. 7.  Consequently, the Court stated that the issue before the Board in October 1985 was whether the reduction of the Veteran's disability rating from 20 percent to 10 percent was proper, not whether the Veteran was entitled to an increased disability rating.  Id. at pg. 8.  

As the October 2014 Board decision limited its review to the issue of entitlement to a rating in excess of 10 percent for the right knee disability, the decision was not in accordance with the law and was reversed.  The Court further found that the 1985 Board decision failed to apply 38 C.F.R. § 3.344, which pertains to ratings that are in effect for more than 5 years, and that therefore its decision in Sorakubo v. Principi applied.  16 Vet. App. 120 (2002) (holding that in a rating reduction situation the Board erred when it did not address 38 C.F.R. § 3.344).  The Court concluded by reversing the Board's October 2014 decision as to the existence of CUE in the October 1985 Board decision.  

In accordance with the law of the case doctrine, the October 2014 Board decision has been reversed and the October 1985 Board decision was the product of CUE.  As the Board has not yet addressed the propriety of the September 1984 rating reduction, that matter is the sole issue now before the Board.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (stating under the "law of the case" doctrine, the Board is bound by the findings contained in the Court's decision and is not free to do anything contrary to the Court's prior action with respect to the same claim).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a September 20, 1984 rating decision, the RO reduced the rating for the Veteran's right knee disability from 20 percent disabling to 10 percent, effective October 1, 1984.

2.  Prior to the Veteran's temporary total rating from March 8, 1984 to May 1, 1984, the 20 percent disability rating had been in effect since July 16, 1973, which was more than 5 years.

3.  The preponderance of the evidence did not show that the Veteran's knee had sustained material improvement, and the September 20, 1984 rating decision was made without consideration of pertinent law and regulations.


CONCLUSION OF LAW

The reduction of the disability evaluation from 20 percent to 10 percent for a service-connected right knee disability, effective October 1, 1984, was improper.  38 U.S.C.A. §§ 1155, 5112, 5103, 5103A (1982); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, Diagnostic Code 5257 (1984).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are specific notice requirements, found in 38 C.F.R. § 3.105(e) (1984), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) (1984) sets forth procedural requirements for reductions in disability compensation ratings.  

When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) (1984).

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) (1984) for reducing the Veteran's disability rating by way of a July 25, 1984 letter notifying him of his rights and giving him an opportunity for a hearing and time to respond.

Legal Criteria

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (1984).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.

Having determined above that the Veteran received proper notice of the proposal to reduce his right knee disability rating, the remaining question is whether the reduction was proper.

In certain rating reduction cases, VA benefits recipients are afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b) (1984).  Those sections provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) (1984) specify that those considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Pursuant to 38 C.F.R. § 3.344(c), an examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (1984).  

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (1982); 38 C.F.R. § 3.102 (1984).  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 20 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a) (1984), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 420; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Under 38 C.F.R. § 3.344(c) (1984), the substantive requirements of subsection (a) and (b) are applicable for ratings which have continued for long periods at the same level, i.e., 5 years or more.  In this case, a 20 percent rating for a right knee disability was assigned from July 16, 1973.  Thus, when the RO reduced the Veteran's disability rating in 1984, the Veteran's 20 percent rating had continued for more than 5 years, triggering the requirements contained in § 3.344(a) and (b) (1984).  See, e.g., Brown v. Brown, 5 Vet. App. 413, 417-18 (1993) (providing guidelines for computing time in reduction cases). 

Under 38 C.F.R. § 3.344(a) and (b) (1984), the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 419.

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the earlier rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Analysis

Prior to the rating reduction, the Veteran's knee disability was evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1984), which pertains to other impairment of the knee.  Slight recurrent subluxation or lateral instability warranted a 10 percent rating; moderate subluxation or lateral instability warranted a 20 percent rating; and severe subluxation or lateral instability warranted a 30 percent rating.  Id.

The Veteran's 20 percent rating was based on subjective reports of pain, instability, frequent dislocations, and occasional limping, and objective findings of mild patellofemoral crepitation, pain and tenderness on the medial joint, pain to palpation, and normal but guarded range of motion.  Medical evidence relied upon included a July 1973 note from Dr. H. W. K., which diagnosed the Veteran with medial meniscus tear and medial rotary instability, and the October 1973 VA examination report which noted a diagnosis of internal derangement of the right knee.  X-ray findings dated in October 1973 showed no fracture, dislocation, or joint abnormality.

A January 1975 letter from Dr. H. W. K. noted that the Veteran had recently injured his knee and reported pain.  On examination, he observed rotatory instability with normal collateral stability and very slight tenderness of the medial joint line.  Minimal patella crepitation was also noted.  Additionally, Dr. H. W. K. observed some weakness of the quadriceps.  Contemporaneous x-rays showed no evidence of bony changes, joint narrowing, or degenerative changes.

In a February 1975 letter, Dr. A. L. D. S. noted that the Veteran was examined earlier that month.  At that time, the knee joint was not swollen.  There was tenderness along the medial-collateral ligament with passive abduction of the right lower leg.  Minimal tenderness on palpation of the joint medially was noted.  Dr. D. S. observed no apparent instability by passively abducting and adducting the right lower leg.  The Veteran had good range of motion actively and passively in flexion and extension.  

The Veteran was afforded a VA examination in April 1975.  He reported dislocating his knee several times in 1975, and being treated for pain and occasional swelling.  He reported experiencing severe pain and dislocating.  Examination of the knee showed no swelling or apparent deformity.  The Veteran had normal motion of the knee.  No crepitation was observed, but moderate laxity of the anterior cruciate ligament was noted.  The Veteran walked with a normal gait and no limp.  X-rays showed no fracture, dislocation, or joint abnormality.  

A September 1975 letter from Dr. H. B. noted the Veteran had dislocated his knee earlier that month while walking down the stairs.  The Veteran had localized discomfort to the postero medial joint line.  Dr. H. B. noted a little fluid in the right knee.  The Veteran had full extension, and Dr. H. B. was able to fully flex the knee.  The Veteran did not have a "true McMurray," but did experience discomfort on full flexion, internal rotation, and extension of the tibia on the femur.  X-rays were unremarkable.  Dr. H. B. recommended hospitalization in view of the fact that the Veteran had repeated episodes of instability and giving way of the knee.

The Veteran was afforded a VA examination in March 1978.  He stated that since his last examination he had dislocated his knee five or six times.  He reported experiencing constant pain.  On evaluation, the examiner observed no swelling, atrophy, or tenderness.  The Veteran had no reflex or sensory loss.  Range of motion testing showed flexion from 0 to 140 degrees.  X-rays from April 1978 were negative.  

A July 1978 letter from Dr. P. S. indicated the Veteran had a torn medial meniscus and had been advised to have an arthrotomy and medial meniscectomy.  A July 1978 emergency record from Timken Mercy Hospital noted that the Veteran fell on steps and hurt his knee.  He reported pain and swelling.  He was diagnosed with a knee sprain with pain and minimal swelling, and was prescribed an ace bandage and crutches.  X-rays from July 1978 and September 1978 indicated no evidence of fracture, dislocation, or joint abnormality.  

According to a November 1978 VA examination report, the Veteran said that his knee continued to slip out of place, and that he experienced pain and swelling.  The examiner observed that the Veteran had tenderness of the knee and was limping.  Range of motion testing showed flexion from 0 to 95 degrees.  The examiner also noted the Veteran's knee displayed lateral "mobility."

The Veteran was afforded a VA examination in September 1979.  He reported severe pain, and noted he injured his knee in March and May 1979.  On evaluation, the examiner noted no swelling, tenderness, loss of motion, reflex, or sensory changes.  Range of motion testing showed extension from 5 to 135 degrees.  X-rays of the right knee in frontal and lateral projections were negative.  

In March 1984, the Veteran filed an increased rating claim for the right knee disability.  He reported he had arthroscopy, arthroscopic total medial meniscectomy surgery earlier that month.  A March 1984 record from the Timken Mercy Medical Center, prior to the Veteran's surgery, noted his reports of pain, locking, and giving way.  The record indicated the Veteran's medial joint line was very tender, and he had a 10 degree flexion deformity.

Postoperative records dated in March 1984 from Dr. P. S. noted the Veteran's knee healed well.  According to a March 30, 1984 note, the Veteran reported that his knee was feeling great; he had full range of motion in the knee and was advised to increase the amount of weights he was using for quadriceps exercises.  An April 9, 1984 note showed the Veteran reported his knee was feeling good and he was told to return for a checkup in one month.

The Veteran underwent a VA examination in June 1984.  He reported pain and stiffness, but denied swelling or giving way.  The examiner observed that the Veteran had full range of motion.  He noted some crepitus, but no effusion was seen.  The Veteran's knee was stable, and the examiner noted the Veteran was not using a brace.  He reported being prescribed pain pills.  X-rays showed no significant abnormality of the bone, joints, or adjacent soft tissues.  

On the basis of the March and April 1984 notes from Dr. P. S. and the June 1984 VA examination, the RO informed the Veteran in a July 1984 rating decision that it proposed to reduce his disability rating to 10 percent.  The RO afforded the Veteran the proper notice under 38 C.F.R. § 3.105 (e) (1984).

In response, the Veteran submitted a prescription note from Dr. P. S. dated September 7, 1984, which contained the following notation: "[status / post] medial meniscectomy, [right] knee.  P.P.D. 40%."

The RO considered the Veteran's submission, but ultimately confirmed the reduction of the Veteran's disability rating in a September 24, 1984 rating decision.  The rating decision stated that Dr. P. S.'s September 1984 note did not reveal any objective findings or reports of recent treatment for the right knee in support of the conclusion that the knee warranted a 40 percent rating.  

The Veteran subsequently submitted a form, dated March 18, 1985, indicating he was seen by Dr. P. S. for a return visit and examination on that day; however, the Veteran did not submit any underlying records relating to this visit.

On his March 1985 VA Form 9, the Veteran reported that his knee gave way on February 27, 1985 and March 7, 1985, and that he was restricted from performing any physical activity except for some walking.  He reported making an appointment with Dr. P. S. on March 18, and said he was informed by Dr. P. S. that the Veteran's prognosis was arthritis, which caused the knee to give way.  The Veteran asserted that Dr. P. S.'s March 18, 1985 examination proved that arthritis caused the Veteran's knee to give way, which substantiated his September 7, 1984 note.  

The Veteran was afforded a VA examination in May 1985.  He reported that his knee gave way in January 1985, causing severe pain and limitation of movement; he added that his knee gave way again in February 1985, and that he sought treatment from Dr. P. S. in March 1985.  The Veteran recounted Dr. P. S.'s statement that the Veteran's knee gave way because of arthritis.  The Veteran reported symptoms of limitation of movement, instability, giving way, and pain; he indicated that he experienced occasional swelling.  He stated he used an elastic brace and could not play sports, and denied using a cane.  

On physical evaluation, the Veteran had full range of motion in his knee.  No pain or crepitus on movement was observed.  The knee was stable to valgus and varus stress.  McMurray's test was negative, as was pivot shift test.  The examiner noted the Veteran had a plus one anterior drawer test.  The examiner observed no patellar or joint subluxation.  An April 1985 x-ray showed no significant abnormality of bone, joints, or adjacent soft tissues.  

In an October 1985 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's April 1985 VA examination report noted the Veteran's statements that his knee gave way and caused severe pain and limitation of motion.  He further noted the Veteran's reports that the knee continued to give way and that he experienced occasional swelling.  Additionally, the Veteran reported that he had particular difficulty climbing stairs and could not participate in sports.

As noted above, the Veteran's 20 percent rating was based on subjective reports of pain, instability, frequent dislocations, and occasional limping, and objective findings of mild patellofemoral crepitation, pain and tenderness on the medial joint, pain to palpation, and normal but guarded range of motion.  The June 1984 VA examination did suggest the Veteran's knee had shown some improvement, in that the Veteran denied swelling or giving way, and the May 1985 VA examination report showed no crepitus and minimal instability.  However, while the June 1984 and May 1985 VA examination reports indicated the Veteran's knee was stable based on objective examination, the Veteran began using an elastic brace during the period between the two examinations.  Additionally, the Veteran reported he had difficulty climbing stairs and could not play sports.  See May 1985 VA examination report and October 1985 IHP.  This evidence suggests that any physical improvement the Veteran's knee demonstrated was not so stable as to constitute material improvement.  Thus, the preponderance of the evidence does not show material improvement of the knee disability.  

Furthermore, 38 C.F.R. § 3.334 (a) (1984) provides that, though material improvement in the physical or mental condition may be clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  To the extent that the July 1984 rating decision discussed material improvement, it focused on the findings of the October 1978 VA examination report, in particular the Veteran's limp, some limitation of motion, and some lateral mobility.  However, the RO did not make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of daily life.  Given the heightened burden imposed by 38 C.F.R. § 3.344(a), the RO's brief discussion of the physical differences between the Veteran's knee disability from the October 1978 and June 1984 VA examination reports was insufficient evidence that the Veteran's improvement would be maintained in the ordinary conditions of life.

On his March 1985 VA Form 9, the Veteran reported that his knee gave way in February 1985 and March 1985, and that he was restricted from performing any physical activity except for some walking.  These reports, coupled with the Veteran's use of an elastic brace during the timeframe between the June 1984 and May 1985 VA examinations, raise doubt that the Veteran's knee disability demonstrated such material improvement under the ordinary conditions of life.

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case it must not only be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. at 350; see also Brown v. Brown, 5 Vet. App. at 421.  As such, the RO's failure to make such a determination in this case renders the reduction void.

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  Accordingly, the previously assigned 20 percent rating for the Veteran's right knee disability is restored as of October 1, 1984.  The appeal is granted.


ORDER

The reduction of the Veteran's 20 percent rating for service-connected right knee disability was improper; restoration of a 20 percent rating is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


